The judgment of the'court was pronounced by
King, J.
In 1839 the legislature granted to the corporation of Shreveport the exelusive'right of establishing ferries across Red river within the limits of that town, and to the'revenues arising therefrom-. Acts 1839, p. 294, §j,6. In virtue'of this authority the corporation established-a-ferry within its limits, of which-the plaintiff- is the lessee, running to tho opposite shore, which is one of thej boundary lines of the parish of Bossier. In 1843, (Aets p. 19,) the parish of Bossier was created; and, among tho powers granted to-its police jury, was that of- establishing ferries across tho lakes and rivers within that parish. A ferry was established under this authority across Red river, immediately opposite to the town of Shreveport, and leased to tho defendant, who was using it for purposes of profit, when he was restrained by an injunction obtained by the plaintiff, who claims the exclusive privilege of a ferry at that point, and damages which he alleges he has sustained by reason of the illegal acts of tho defendant. Tho injunction-was dissolved in the court below, and the plaintiff has appealed.
The exclusive right granted to- the corporation of Shreveport to establish ferries across the Red river within its limits, was not repealed by the subsequent act of 1843; creating the parish of Bossier. There is no express- repealing, clause in the latter act, and' we do not understand that the legislature^ in creating a parish-and conferring upon its local authorities the powers which they would equally have had under the general law if those powers had not been specially granted, intended to repeal this special privilege given to the corporation. There is no conflict between tho two acts. They both- exist, and' must be construed together. The power to establish ferries, granted to the polico jury of Bossier, must be subordinate to that conferred upon the town of Shreveport, within the corporate limits of the latter. Bank of Louisiana v. *920Farrar, 1 Ann. Rep. 54. We think that the injunction ought to have been maintained. The evidence is too vague to enable us to award damages to the plaintiff.
The judgment of the District Court is therefore reversed. It is further ordered that the injunction obtained by the plaintiff be maintained, and that the defendant be perpetually enjoined from-running a ferry boat across Red river, within the limits of the town of Shreveport, or otherwise interfering with the rights of ferry of the plaintiff, as the lessee of the corporation of Shreveport. It is further ordered that the defendant pay tho costs of both courts, to be taxed.